Case 15-19653        Doc 69     Filed 04/16/19     Entered 04/16/19 13:22:47          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-19653
         George R Hock
         Cindy Hock
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/04/2015.

         2) The plan was confirmed on 10/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $35,836.00.

         10) Amount of unsecured claims discharged without payment: $17,000.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-19653        Doc 69      Filed 04/16/19    Entered 04/16/19 13:22:47                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $37,649.50
         Less amount refunded to debtor                          $478.63

 NET RECEIPTS:                                                                                   $37,170.87


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,890.85
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,890.85

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS              Unsecured         300.00          0.00             0.00           0.00       0.00
 CAMBRIDGE POINTE TOWNHOME AS Secured           3,370.14       3,370.14         3,370.14      3,370.14        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         270.00        597.80           597.80        597.80        0.00
 DIRECTV                         Unsecured         536.00        536.26           536.26        536.26        0.00
 GLOBAL PAYMENTS                 Unsecured         225.00        225.00           225.00        225.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured          509.00        509.47           509.47        509.47        0.00
 ILLINOIS TOLLWAY                Unsecured         553.00      8,599.60         8,599.60      8,599.60        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         826.90           826.90        826.90        0.00
 INTERNAL REVENUE SERVICE        Priority       6,929.00       6,917.00         6,917.00      6,917.00        0.00
 NATIONSTAR MORTGAGE LLC         Secured       10,141.20       3,994.91         3,994.91      3,994.91        0.00
 NATIONSTAR MORTGAGE LLC         Secured             0.00          0.00             0.00           0.00       0.00
 NICOR GAS                       Unsecured         850.00        819.38           819.38        819.38        0.00
 PORANIA LLC                     Unsecured            NA         390.00           390.00        390.00        0.00
 NIWIN LLC/LENDGREEN             Unsecured         700.00           NA               NA            0.00       0.00
 NORTHWESTERN MEDICAL FACULT Unsecured             320.00           NA               NA            0.00       0.00
 PLS FINANCIAL                   Unsecured         929.00           NA               NA            0.00       0.00
 QVC                             Unsecured          35.00           NA               NA            0.00       0.00
 RIVERSIDE PSYCHIATRIC & COUNSE Unsecured           50.00           NA               NA            0.00       0.00
 SOVERIGN ADVANCE                Unsecured         500.00           NA               NA            0.00       0.00
 SUBURBAN SURGICAL CARE SPECIA Unsecured           700.00           NA               NA            0.00       0.00
 TRAVELERS HOME & MARINE INS/RU Unsecured       6,030.00            NA               NA            0.00       0.00
 UNCLE WARBUCKS                  Unsecured         300.00           NA               NA            0.00       0.00
 VILLAGE OF CAROL STREAM         Unsecured         320.00           NA               NA            0.00       0.00
 WYNN LAS VEGAS/EXECUTIVE FINA Unsecured           225.00           NA               NA            0.00       0.00
 KERANIQUE                       Unsecured         170.00           NA               NA            0.00       0.00
 KEYNOTE CONSULTING              Unsecured         684.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-19653       Doc 69     Filed 04/16/19    Entered 04/16/19 13:22:47                Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim       Principal       Int.
 Name                              Class   Scheduled        Asserted      Allowed        Paid          Paid
 MERCHANTS CREDIT GUIDE        Unsecured      2,236.00              NA           NA            0.00        0.00
 MULTILOANSOURCE.NET           Unsecured         500.00             NA           NA            0.00        0.00
 BENSENVILLE POLICE DEPT/NORTHWUnsecured         200.00             NA           NA            0.00        0.00
 BLOOMINGDALE POLICE DEPARTME Unsecured           50.00             NA           NA            0.00        0.00
 CENTRAL DUPAGE HOSPITAL       Unsecured          85.00             NA           NA            0.00        0.00
 ATG CREDIT                    Unsecured         890.00             NA           NA            0.00        0.00
 CHOICE RECOVERY               Unsecured          63.00             NA           NA            0.00        0.00
 CROSSCHECK                    Unsecured         300.00             NA           NA            0.00        0.00
 GREEN VALLEY CASH             Unsecured         300.00             NA           NA            0.00        0.00
 DSG COLLECT                   Unsecured         281.00             NA           NA            0.00        0.00
 GLENBARD DIST 87              Unsecured      1,132.00              NA           NA            0.00        0.00
 TRI STATE FINANCIAL SERVICES  Secured        1,595.00         1,595.00     1,595.00      1,595.00       14.12
 TRI STATE FINANCIAL SERVICES  Unsecured           0.00        1,152.53     1,152.53      1,152.53         0.00
 US DEPARTMENT OF HOUSING & UR Secured             0.00            0.00         0.00           0.00        0.00
 VERIZON                       Unsecured      2,084.00         1,731.91     1,731.91      1,731.91         0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                 $0.00
       Mortgage Arrearage                                 $3,994.91          $3,994.91                 $0.00
       Debt Secured by Vehicle                            $1,595.00          $1,595.00                $14.12
       All Other Secured                                  $3,370.14          $3,370.14                 $0.00
 TOTAL SECURED:                                           $8,960.05          $8,960.05                $14.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                 $0.00
        Domestic Support Ongoing                              $0.00              $0.00                 $0.00
        All Other Priority                                $6,917.00          $6,917.00                 $0.00
 TOTAL PRIORITY:                                          $6,917.00          $6,917.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                          $15,388.85           $15,388.85                  $0.00


 Disbursements:

        Expenses of Administration                            $5,890.85
        Disbursements to Creditors                           $31,280.02

 TOTAL DISBURSEMENTS :                                                                       $37,170.87




UST Form 101-13-FR-S (9/1/2009)
Case 15-19653        Doc 69      Filed 04/16/19     Entered 04/16/19 13:22:47            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
